FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     December 7, 2022

                                    No. 04-22-00396-CR

                              Juan De Los SANTOS-SALAS,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CR0415
                         Honorable Frank J. Castro, Judge Presiding


                                      ORDER

        Appellant’s brief originally was due on November 3, 2022. Appellant has been granted
one extension until December 5, 2022. On December 6, 2022, appellant’s appointed attorney,
Ms. Nancy Knox-Bierman, filed a motion requesting “one last extension of time to file this
brief.” The request is GRANTED and Ms. Knox-Bierman is ORDERED to file appellant’s brief
no later than January 4, 2023. Further requests for an extension will be disfavored.



                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court